The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2014

                                   No. 04-14-00222-CR

                                Jacob Cory GONZALES,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR8528A
                          Honorable Pat Priest, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on or before January 2, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court